Exhibit 10.10
 
 
LOCK UP AGREEMENT
 
The undersigned agrees that, during the period commencing on the date hereof and
continuing until the fifteenth (15) month anniversary thereof, he will not,
directly or indirectly, issue, offer, agree or offer to sell, sell, grant an
option for the purchase or sale of, transfer, pledge, assign, hypothecate,
distribute or otherwise encumber or dispose of any of his shares of common stock
of mBeach Software, Inc. (the “Company”), including without limitation, options,
rights, warrants or other securities underlying, convertible into, exchangeable
or exercisable for or evidencing any right to purchase or subscribe for any
common stock (whether or not beneficially owned by the undersigned), or any
beneficial interest therein.
 
In order to enable the enforcement of this agreement, the undersigned hereby
consents to the placing of legends and/or stop orders with the transfer agent of
the Company with respect to the shares and the Company and its transfer agent
are hereby authorized to decline to make any transfer of securities if such
transfer would constitute a violation or breach of this agreement.
 
Any obligations of the undersigned under this agreement shall be binding upon
the heirs and personal representatives of the undersigned.


This agreement shall be governed by and construed in accordance with the laws of
the New York without regard to the principles of conflict of laws.
 
Signature
 
/s/ Alexander Blaunstein
 
 
 

--------------------------------------------------------------------------------

 
 
LOCK UP AGREEMENT
 
The undersigned agrees that, during the period commencing on the date hereof and
continuing until the fifteenth (15) month anniversary thereof, he will not,
directly or indirectly, issue, offer, agree or offer to sell, sell, grant an
option for the purchase or sale of, transfer, pledge, assign, hypothecate,
distribute or otherwise encumber or dispose of any of his shares of common stock
of mBeach Software, Inc. (the “Company”), including without limitation, options,
rights, warrants or other securities underlying, convertible into, exchangeable
or exercisable for or evidencing any right to purchase or subscribe for any
common stock (whether or not beneficially owned by the undersigned), or any
beneficial interest therein.
 
In order to enable the enforcement of this agreement, the undersigned hereby
consents to the placing of legends and/or stop orders with the transfer agent of
the Company with respect to the shares and the Company and its transfer agent
are hereby authorized to decline to make any transfer of securities if such
transfer would constitute a violation or breach of this agreement.
 
Any obligations of the undersigned under this agreement shall be binding upon
the heirs and personal representatives of the undersigned.


This agreement shall be governed by and construed in accordance with the laws of
the New York without regard to the principles of conflict of laws.
 
Signature
 
Secumedicom Ltd.


By: /s/ Yossi Biderman
President
 
 
 

--------------------------------------------------------------------------------

 
 
LOCK UP AGREEMENT
 
The undersigned agrees that, during the period commencing on the date hereof and
continuing until the fifteenth (15) month anniversary thereof, he will not,
directly or indirectly, issue, offer, agree or offer to sell, sell, grant an
option for the purchase or sale of, transfer, pledge, assign, hypothecate,
distribute or otherwise encumber or dispose of any of his shares of common stock
of mBeach Software, Inc. (the “Company”), including without limitation, options,
rights, warrants or other securities underlying, convertible into, exchangeable
or exercisable for or evidencing any right to purchase or subscribe for any
common stock (whether or not beneficially owned by the undersigned), or any
beneficial interest therein.
 
In order to enable the enforcement of this agreement, the undersigned hereby
consents to the placing of legends and/or stop orders with the transfer agent of
the Company with respect to the shares and the Company and its transfer agent
are hereby authorized to decline to make any transfer of securities if such
transfer would constitute a violation or breach of this agreement.
 
Any obligations of the undersigned under this agreement shall be binding upon
the heirs and personal representatives of the undersigned.


This agreement shall be governed by and construed in accordance with the laws of
the New York without regard to the principles of conflict of laws.
 
Signature
 
/s/ Eran Moss
 
 
 

--------------------------------------------------------------------------------

 
 
LOCK UP AGREEMENT
 
The undersigned agrees that, during the period commencing on the date hereof and
continuing until the fifteenth (15) month anniversary thereof, he will not,
directly or indirectly, issue, offer, agree or offer to sell, sell, grant an
option for the purchase or sale of, transfer, pledge, assign, hypothecate,
distribute or otherwise encumber or dispose of any of his shares of common stock
of mBeach Software, Inc. (the “Company”), including without limitation, options,
rights, warrants or other securities underlying, convertible into, exchangeable
or exercisable for or evidencing any right to purchase or subscribe for any
common stock (whether or not beneficially owned by the undersigned), or any
beneficial interest therein.
 
In order to enable the enforcement of this agreement, the undersigned hereby
consents to the placing of legends and/or stop orders with the transfer agent of
the Company with respect to the shares and the Company and its transfer agent
are hereby authorized to decline to make any transfer of securities if such
transfer would constitute a violation or breach of this agreement.
 
Any obligations of the undersigned under this agreement shall be binding upon
the heirs and personal representatives of the undersigned.


This agreement shall be governed by and construed in accordance with the laws of
the New York without regard to the principles of conflict of laws.
 
Signature
 
/s/ Dr. Yafim Smolyak
 
 
 

--------------------------------------------------------------------------------

 
 
LOCK UP AGREEMENT
 
The undersigned agrees that, during the period commencing on the date hereof and
continuing until the fifteenth (15) month anniversary thereof, he will not,
directly or indirectly, issue, offer, agree or offer to sell, sell, grant an
option for the purchase or sale of, transfer, pledge, assign, hypothecate,
distribute or otherwise encumber or dispose of any of his shares of common stock
of mBeach Software, Inc. (the “Company”), including without limitation, options,
rights, warrants or other securities underlying, convertible into, exchangeable
or exercisable for or evidencing any right to purchase or subscribe for any
common stock (whether or not beneficially owned by the undersigned), or any
beneficial interest therein.
 
In order to enable the enforcement of this agreement, the undersigned hereby
consents to the placing of legends and/or stop orders with the transfer agent of
the Company with respect to the shares and the Company and its transfer agent
are hereby authorized to decline to make any transfer of securities if such
transfer would constitute a violation or breach of this agreement.
 
Any obligations of the undersigned under this agreement shall be binding upon
the heirs and personal representatives of the undersigned.


This agreement shall be governed by and construed in accordance with the laws of
the New York without regard to the principles of conflict of laws.
 
Signature
 
/s/ Lior Ben Hur
Lior Ben Hur
 
 
 

--------------------------------------------------------------------------------

 
 
LOCK UP AGREEMENT
 
The undersigned agrees that, during the period commencing on the date hereof and
continuing until the fifteenth (15) month anniversary thereof, he will not,
directly or indirectly, issue, offer, agree or offer to sell, sell, grant an
option for the purchase or sale of, transfer, pledge, assign, hypothecate,
distribute or otherwise encumber or dispose of any of his shares of common stock
of mBeach Software, Inc. (the “Company”), including without limitation, options,
rights, warrants or other securities underlying, convertible into, exchangeable
or exercisable for or evidencing any right to purchase or subscribe for any
common stock (whether or not beneficially owned by the undersigned), or any
beneficial interest therein.
 
In order to enable the enforcement of this agreement, the undersigned hereby
consents to the placing of legends and/or stop orders with the transfer agent of
the Company with respect to the shares and the Company and its transfer agent
are hereby authorized to decline to make any transfer of securities if such
transfer would constitute a violation or breach of this agreement.
 
Any obligations of the undersigned under this agreement shall be binding upon
the heirs and personal representatives of the undersigned.


This agreement shall be governed by and construed in accordance with the laws of
the New York without regard to the principles of conflict of laws.
 
Signature


Aliad M.C.S. Ltd.


By: /s/ Ygal Dikovsky    
Name:       Ygal Dikovsky   
Address:  8 Haguy St., Hod-Hasharon, Israel
 
 
 
 

--------------------------------------------------------------------------------

 
 
LOCK UP AGREEMENT
 
The undersigned agrees that, during the period commencing on the date hereof and
continuing until the fifteenth (15) month anniversary thereof, he will not,
directly or indirectly, issue, offer, agree or offer to sell, sell, grant an
option for the purchase or sale of, transfer, pledge, assign, hypothecate,
distribute or otherwise encumber or dispose of any of his shares of common stock
of mBeach Software, Inc. (the “Company”), including without limitation, options,
rights, warrants or other securities underlying, convertible into, exchangeable
or exercisable for or evidencing any right to purchase or subscribe for any
common stock (whether or not beneficially owned by the undersigned), or any
beneficial interest therein.
 
In order to enable the enforcement of this agreement, the undersigned hereby
consents to the placing of legends and/or stop orders with the transfer agent of
the Company with respect to the shares and the Company and its transfer agent
are hereby authorized to decline to make any transfer of securities if such
transfer would constitute a violation or breach of this agreement.
 
Any obligations of the undersigned under this agreement shall be binding upon
the heirs and personal representatives of the undersigned.


This agreement shall be governed by and construed in accordance with the laws of
the New York without regard to the principles of conflict of laws.
 
Signature
 
/s/ Borris Krasney
 
 
 

--------------------------------------------------------------------------------

 
 
LOCK UP AGREEMENT
 
The undersigned agrees that, during the period commencing on the date hereof and
continuing until the fifteenth (15) month anniversary thereof, he will not,
directly or indirectly, issue, offer, agree or offer to sell, sell, grant an
option for the purchase or sale of, transfer, pledge, assign, hypothecate,
distribute or otherwise encumber or dispose of any of his shares of common stock
of mBeach Software, Inc. (the “Company”), including without limitation, options,
rights, warrants or other securities underlying, convertible into, exchangeable
or exercisable for or evidencing any right to purchase or subscribe for any
common stock (whether or not beneficially owned by the undersigned), or any
beneficial interest therein.
 
In order to enable the enforcement of this agreement, the undersigned hereby
consents to the placing of legends and/or stop orders with the transfer agent of
the Company with respect to the shares and the Company and its transfer agent
are hereby authorized to decline to make any transfer of securities if such
transfer would constitute a violation or breach of this agreement.
 
Any obligations of the undersigned under this agreement shall be binding upon
the heirs and personal representatives of the undersigned.


This agreement shall be governed by and construed in accordance with the laws of
the New York without regard to the principles of conflict of laws.
 
Signature


Yorkstone Enterprises Ltd.


/s/ Yoram Gwach
Yoram Gwach, director
 
 
 

--------------------------------------------------------------------------------

 
 
LOCK UP AGREEMENT
 
The undersigned agrees that, during the period commencing on the date hereof and
continuing until the fifteenth (15) month anniversary thereof, he will not,
directly or indirectly, issue, offer, agree or offer to sell, sell, grant an
option for the purchase or sale of, transfer, pledge, assign, hypothecate,
distribute or otherwise encumber or dispose of any of his shares of common stock
of mBeach Software, Inc. (the “Company”), including without limitation, options,
rights, warrants or other securities underlying, convertible into, exchangeable
or exercisable for or evidencing any right to purchase or subscribe for any
common stock (whether or not beneficially owned by the undersigned), or any
beneficial interest therein.
 
In order to enable the enforcement of this agreement, the undersigned hereby
consents to the placing of legends and/or stop orders with the transfer agent of
the Company with respect to the shares and the Company and its transfer agent
are hereby authorized to decline to make any transfer of securities if such
transfer would constitute a violation or breach of this agreement.
 
Any obligations of the undersigned under this agreement shall be binding upon
the heirs and personal representatives of the undersigned.


This agreement shall be governed by and construed in accordance with the laws of
the New York without regard to the principles of conflict of laws.
 
Signature
 
/s/ Efi Oshaya
 
 
 

--------------------------------------------------------------------------------

 
 
LOCK UP AGREEMENT
 
The undersigned agrees that, during the period commencing on the date hereof and
continuing until the fifteenth (15) month anniversary thereof, he will not,
directly or indirectly, issue, offer, agree or offer to sell, sell, grant an
option for the purchase or sale of, transfer, pledge, assign, hypothecate,
distribute or otherwise encumber or dispose of any of his shares of common stock
of mBeach Software, Inc. (the “Company”), including without limitation, options,
rights, warrants or other securities underlying, convertible into, exchangeable
or exercisable for or evidencing any right to purchase or subscribe for any
common stock (whether or not beneficially owned by the undersigned), or any
beneficial interest therein.
 
In order to enable the enforcement of this agreement, the undersigned hereby
consents to the placing of legends and/or stop orders with the transfer agent of
the Company with respect to the shares and the Company and its transfer agent
are hereby authorized to decline to make any transfer of securities if such
transfer would constitute a violation or breach of this agreement.
 
Any obligations of the undersigned under this agreement shall be binding upon
the heirs and personal representatives of the undersigned.


This agreement shall be governed by and construed in accordance with the laws of
the New York without regard to the principles of conflict of laws.
 
Signature


By: /s/ Bunim Brimmer
 
 
 

--------------------------------------------------------------------------------

 
 
LOCK UP AGREEMENT
 
The undersigned agrees that, during the period commencing on the date hereof and
continuing until the fifteenth (15) month anniversary thereof, he will not,
directly or indirectly, issue, offer, agree or offer to sell, sell, grant an
option for the purchase or sale of, transfer, pledge, assign, hypothecate,
distribute or otherwise encumber or dispose of any of his shares of common stock
of mBeach Software, Inc. (the “Company”), including without limitation, options,
rights, warrants or other securities underlying, convertible into, exchangeable
or exercisable for or evidencing any right to purchase or subscribe for any
common stock (whether or not beneficially owned by the undersigned), or any
beneficial interest therein.
 
In order to enable the enforcement of this agreement, the undersigned hereby
consents to the placing of legends and/or stop orders with the transfer agent of
the Company with respect to the shares and the Company and its transfer agent
are hereby authorized to decline to make any transfer of securities if such
transfer would constitute a violation or breach of this agreement.
 
Any obligations of the undersigned under this agreement shall be binding upon
the heirs and personal representatives of the undersigned.


This agreement shall be governed by and construed in accordance with the laws of
the New York without regard to the principles of conflict of laws.
 
Signature
 
/s/ Sharon Brimmer
 
 
 

--------------------------------------------------------------------------------

 
 
LOCK UP AGREEMENT
 
The undersigned agrees that, during the period commencing on the date hereof and
continuing until the fifteenth (15) month anniversary thereof, he will not,
directly or indirectly, issue, offer, agree or offer to sell, sell, grant an
option for the purchase or sale of, transfer, pledge, assign, hypothecate,
distribute or otherwise encumber or dispose of any of his shares of common stock
of mBeach Software, Inc. (the “Company”), including without limitation, options,
rights, warrants or other securities underlying, convertible into, exchangeable
or exercisable for or evidencing any right to purchase or subscribe for any
common stock (whether or not beneficially owned by the undersigned), or any
beneficial interest therein.
 
In order to enable the enforcement of this agreement, the undersigned hereby
consents to the placing of legends and/or stop orders with the transfer agent of
the Company with respect to the shares and the Company and its transfer agent
are hereby authorized to decline to make any transfer of securities if such
transfer would constitute a violation or breach of this agreement.
 
Any obligations of the undersigned under this agreement shall be binding upon
the heirs and personal representatives of the undersigned.


This agreement shall be governed by and construed in accordance with the laws of
the New York without regard to the principles of conflict of laws.
 
Signature
 
/s/ Inbar Brimmer
 
 
 
 
 
 